COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jason Ramjattansingh v. The State of Texas

Appellate case number:   01-15-01089-CR

Trial court case number: 2019635

Trial court:             County Criminal Court at Law No. 8 of Harris County

       Appellant, Jason Ramjattansingh, has filed a Motion to Abate and to Stay
Briefing Schedule. Ramjattansingh contends he filed a timely motion for findings
of fact and conclusions of law regarding the denial of his motion to suppress.
       The motion is GRANTED. We abate the appeal and remand for the trial
court to enter written findings of fact and conclusions of law, separate and apart
from any docket sheet notations in this case, in conjunction with the trial court’s
denial of Evans’s motion to suppress. See State v. Cullen, 195 S.W.3d 696, 699
(Tex. Crim. App. 2006) (holding that trial court must provide findings of fact and
conclusions of law adequate to provide appellate court with basis to review trial
court’s application of law to facts, either in writing or on record at hearing); Wicker
v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
      The trial court shall make the appropriate findings and conclusions and shall
cause them to be filed with the trial court clerk within 20 days of the date of this
order. We further order the trial court clerk to file a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law with this Court
within 30 days of the date of this order.
       Appellant’s brief will be due 30 days after the supplemental clerk’s record is
filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually   Date: May 17, 2016